IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL,          :   No. 2829 Disciplinary Docket No. 3
                Petitioner               :
           v.                            :   No. 97 DB 2020
                                         :
ANDREW WILSON BARBIN,                    :   Attorney Registration No. 43571
              Respondent                 :
                                         :   (Cumberland County)



                                     ORDER


PER CURIAM


      AND NOW, this 18th day of November, 2021, upon consideration of the Report and

Recommendations of the Disciplinary Board, Andrew Wilson Barbin is suspended from

the Bar of this Commonwealth for a period of eighteen months. Respondent shall comply

with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See

Pa.R.D.E. 208(g).